In an action to recover damages based on a theory of promissory estoppel, the plaintiff appeals from an order of the Supreme Court, Nassau County (Warshawsky, J.), entered March 19, 2010, which granted the motion of the defendants John H. Eason and J.WL.J. Realty Corporation to strike his jury demand.
Ordered that the order is affirmed, with costs.
Since this action is primarily equitable in nature, and the damages demanded by the plaintiff are merely incidental to his claim for equitable relief, the plaintiff has no right to a jury trial (see CPLR 4101; Ingenuit, Ltd. v Harriff, 56 AD3d 428 [2008]; Clifford R. Gray, Inc. v LeChase Constr. Servs., 51 AD3d 1169 [2008]; Agrawal v Razgaitis,. 209 AD2d 566 [1994]; Magill v Dutchess Bank & Trust Co., 150 AD2d 531, 531-532 [1989]; Merex A.G. v Fairchild Weston Sys., Inc., 29 F3d 821, 823-826 [1994], cert denied 513 US 1084 [1995]).
The plaintiffs remaining contention is without merit.
Accordingly, the Supreme Court properly granted the motion of the defendants John H. Eason and J.W.L.J. Realty Corporation to strike the plaintiff’s jury demand. Prudenti, P.J., Angiolillo, Belen and Sgroi, JJ., concur.